UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6507


AARON B. ROBERTS,

                Plaintiff - Appellant,

          v.

COREY WALKER, CCMSII; R. EBERSOLE, Lt.; A. HARTLE, COMSII;
R. DUDLEY, Sgt.; JACQUELENE A. SHANK, COMM; R. WISE, Capt.;
MAJ.   REINHARDT; B. REED, Lt.; SCOTT PETERSON, Det. Sgt.;
TINA M. STUMP; RODERICK R. SOWERS; JOSEPH M. PERRY; JOHN
FOUNTAIN; GARY D. MAYNARD; GREGG L. HERSHBERGER, c/o DPSCS;
DONI OBITTS; K. EASTON, CCMSII; RANDALL WATSON; SCOTT S.
OAKLEY, Director of the DPSCS Inmate Grievance Office;
WEXFORD HEALTH SOURCES, INCORPORATED,

                Defendants – Appellees,

          and

DOCTOR LIN QUILLO; DOCTOR KEVEN JOHNSON; RN MICHELLE AUTREY,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-00720-GLR)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Aaron B.     Roberts, Appellant Pro Se.     Dorianne Avery Meloy,
OFFICE OF   THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Elizabeth   Erin Pavlick, Carolyn Israel Stein, BONNER, KIERNAN,
TREBACH &   CROCIATA, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Aaron      B.   Roberts     appeals     the     district     court’s    order

granting Defendants summary judgment in his 42 U.S.C. § 1983

(2012)    action.        We    have   reviewed     the   record    and    find   no

reversible error.         Accordingly, we affirm the district court’s

order.     Roberts v. Walker, No. 1:14-cv-00720-GLR (D. Md. Mar. 4,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in    the    materials

before   this    court   and    argument     would   not   aid    the    decisional

process.


                                                                           AFFIRMED




                                         3